Filed
                                                     Washington State
                                                     Court of Appeals
      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                                      Division Two

                                           DIVISION II                                     August 30, 2016

    STATE OF WASHINGTON,                                              No. 47874-9-II

                                  Respondent,                   UNPUBLISHED OPINION

            v.

    CJL,

                                  Appellant.

           BJORGEN, C.J. — CJL1 appeals from his adjudication of guilt for unlawful possession of a

controlled substance, contending that substantial evidence did not support the juvenile court’s

finding that the substance he possessed was methamphetamine. CJL also contends that the

juvenile court erred by ordering him to pay restitution for the stolen firearm that he was found to

have possessed. We affirm.

                                                FACTS

           On June 1, 2015, the State charged CJL with second degree burglary, first degree

trafficking in stolen property, theft of a firearm, second degree unlawful possession of a firearm,

unlawful possession of a controlled substance (methamphetamine), and third degree possession

of stolen property. The matter proceeded to a juvenile court bench trial.

           At trial, defense counsel stipulated to the admission of a Washington State Patrol Crime

Laboratory report that stated:

           Results and Conclusions

           The white crystalline material in item 1A contains methamphetamine.

1
 Because the appellant was adjudicated as a juvenile, we find it appropriate to provide some
confidentiality in this case. Accordingly, it is hereby ordered that initials shall be used in the
case caption and in the body of the opinion when identifying the appellant and any juvenile
witnesses. RAP 3.4.
No. 47874-9-II



        The burned residue in the glass smoking device in item 2 contains
        methamphetamine.

        Evidence

        Item 1A was a sealed paper bag containing two clear plastic cups and less than 0.1
        gram of white crystalline material. The white crystalline material was inside one
        cup and the second cup was nestled inside the first and held in place with clear tape.

        Item 2 was a sealed paper bag holding a glass smoking device containing burned
        residue.

Exh. 57. Although the report of proceedings and trial minutes do not indicate when this report

was admitted as evidence, an exhibit list from the second day of trial shows that it was offered by

the State and admitted at trial as exhibit 57.

        At the conclusion of the bench trial, the juvenile court entered the following findings of

fact relevant to this appeal:

               19.     A short time after the gun was stolen, the defendant was arrested and
        brought to Wahkiakum County Superior Court. [ML], the defendant’s friend, was
        present in court that day and heard that the hearing was about a gun.

                20.      Sometime after that hearing, and after defendant was released from
        custody, the defendant showed [ML] the Grendel firearm that belonged to Mr.
        Ericson. They were at the defendant’s house, and the defendant told [ML] that he
        knew who the gun had been stolen from, but that he did not steal it. He said that
        someone gave it to him. [ML] also saw defendant in possession of ammunition.
        The gun was never returned to Mr. Ericson.
                ....
                22.      On March 20, 2015, Defendant, [ML], and two other people took
        the bus from Wahkiakum County to Longview, WA.
                 . . . . Sheriff’s deputies stopped the bus and defendant was arrested. He
        was searched and a baggie was found in his pocket. In the baggie was a white,
        crystalline substance inside in a plastic communion cup, which matched the cups
        stolen from the Lutheran Church. That substance was tested by the [WSP] State
        Patrol lab and found to be methamphetamine.
                ....
                24.      Defendant possessed methamphetamine, a controlled substance.

Clerk’s Papers (CP) at 86-88.



                                                  2
No. 47874-9-II


       The juvenile court adjudicated CJL not guilty of theft of a firearm and guilty of second

degree burglary, first degree trafficking in stolen property, second degree unlawful possession of

a firearm, unlawful possession of a controlled substance, and third degree possession of stolen

property. Following a restitution hearing, the juvenile court ordered CJL to pay restitution,

including $225 for the value of the stolen pistol he had possessed.

       CJL appeals from his unlawful possession of a controlled substance adjudication and

from the portion of the restitution order requiring him to pay $225 for the value of the stolen

pistol. We affirm.

                                           ANALYSIS

                                 I. SUFFICIENCY OF THE EVIDENCE

       CJL first contends that there was insufficient evidence in support of his unlawful

possession of a controlled substance conviction. We disagree.

       A challenge to the sufficiency of evidence presented at a bench trial requires us to review

whether substantial evidence supports the findings of fact and whether those findings support the

conclusions of law. State v. Homan, 181 Wash. 2d 102, 105-106, 330 P.3d 182 (2014), on remand,

191 Wash. App. 759 (2016). “‘Substantial evidence’ is evidence sufficient to persuade a fair-

minded person of the truth of the asserted premise.” Homan, 182 Wash. 2d at 106.

       CJL does not assign error to any of the juvenile court’s factual findings, which would

generally render the findings verities on appeal. Homan, 81 Wash. 2d at 106. However, it is clear

from the arguments in CJL’s brief that he is challenging the portion of the juvenile court’s

finding 22 stating that the substance found on his person “was tested by the State Patrol lab and

found to be methamphetamine,” as well as the juvenile court’s finding 24 stating that he

“possessed methamphetamine.” CP at 88. Accordingly, we review those findings for substantial



                                                 3
No. 47874-9-II


evidence in support. See, e.g., State v. Olson, 126 Wash. 2d 315, 323, 893 P.2d 629 (1995)

(holding that the appellate court may review unassigned errors if the issues are reasonably clear

from the arguments in the brief, the opposing party has not been prejudiced, and the court has not

been overly inconvenienced).

       To adjudicate CJL guilty of unlawful possession of a controlled substance, the State was

required to prove beyond a reasonable doubt “[(1)] the nature of the substance and [(2)] the fact

of [CJL’s] possession.” State v. Kindsvogel, 149 Wash. 2d 477, 483, 69 P.3d 870 (2003); State v.

Staley, 123 Wash. 2d 794, 798, 872 P.2d 502 (1994)). CJL challenges only the first element,

asserting that substantial evidence did not support the juvenile court’s finding that the substance

he possessed was methamphetamine. In asserting this challenge, CJL does not contend that the

crime lab report failed to supply the requisite proof of the nature of the substance. Instead, he

contends that the report was not admitted as evidence and, thus, the juvenile court could not have

relied on it in reaching its findings. We disagree.

       While CJL is correct that the report of proceedings fails to indicate when the crime lab

report was offered and admitted as evidence at trial, an exhibit list from the second day of trial

shows that the crime lab report was offered by the State and admitted at trial as exhibit 57.

Additionally, the report of proceedings itself provides further support that exhibit 57 was, in fact,

admitted at trial. At the end of the evidentiary phase of the bench trial, the juvenile court

requested the court clerk to state all the exhibits that had not been admitted during the trial. The

court clerk then proceeded to recite all the exhibits that had not been admitted, which recitation

did not include exhibit 57. Thus, the record shows that the crime lab report was admitted at trial

as exhibit 57.




                                                  4
No. 47874-9-II


       Because exhibit 57 provides substantial evidence to support the juvenile court’s findings

that the substance CJL possessed was methamphetamine, his sufficiency challenge fails.

Accordingly, we affirm CJL’s adjudication of guilt for unlawful possession of a controlled

substance.

                                         II. RESTITUTION

       Next, CJL contends that the juvenile court erred by ordering him to pay restitution for the

stolen firearm that he was adjudicated guilty of possessing. Again, we disagree.

       A juvenile court’s authority to impose restitution is controlled by statute. State v. Martin,

137 Wash. 2d 149, 155, 969 P.2d 450 (1999). We review a trial court’s statutory authority to

impose restitution de novo. State v. Oakley, 158 Wash. App. 544, 552, 242 P.3d 886 (2010).

       The statute authorizing juvenile courts to award restitution, former RCW 13.40.190

(2014), provides in relevant part that a juvenile court “shall require the respondent to make

restitution to any persons who have suffered loss or damage as a result of the offense committed

by the respondent.” Under this provision, a juvenile court has statutory authority to impose

restitution “if a causal connection exists between the crime as a whole and the property loss [or]

damage.” State v. Hiett, 154 Wash. 2d 560, 565, 115 P.3d 274 (2005). “A sufficient causal

connection exists if, ‘but for the criminal acts of the defendant, the victim would not have

suffered the damages for which restitution is sought.’” State v. S.T., 139 Wash. App. 915, 919, 163
P.3d 796 (2007) (quoting State v. Landrum, 66 Wash. App. 791, 799, 832 P.2d 1359 (1992)).

       When determining whether a juvenile’s offense was causally connected to a victim’s

damages, we are not limited to considering the elements of the offense. S.T., 139 Wash. App. at

919. Instead, we look to the particular facts underlying the offense to determine if the requisite

causal connection exists. S.T., 139 Wash. App. at 919.



                                                 5
No. 47874-9-II


       CJL contends that the juvenile court lacked statutory authority to impose restitution for

the victim’s stolen firearm because it adjudicated him not guilty of firearm theft. However, the

facts underlying CJL’s guilty adjudication for unlawful possession of a firearm established a

causal connection between the victim’s stolen firearm damages and CJL’s offense. The juvenile

court’s unchallenged finding 20 established that CJL unlawfully possessed a firearm that he

knew was stolen from Don Ericson and that the firearm was never returned to Ericson. Thus, but

for the facts underlying CJL’s unlawful possession of a firearm, namely CJL’s knowing

possession of a stolen firearm and his failure to return the firearm to the rightful owner, the

victim would not have suffered the damages for which restitution was imposed. Accordingly, we

affirm the juvenile court’s restitution order.

                                       III. APPELLATE COSTS

       CJL argues in his supplemental brief that if the State substantially prevails in this appeal,

we should decline to impose appellate costs on him. Under RCW 10.73.160(1), we have broad

discretion whether to grant or deny appellate costs to the prevailing party. State v. Nolan, 141
Wash. 2d 620, 626, 8 P.3d 300 (2000); State v. Sinclair, 192 Wash. App. 380, 388, 367 P.3d 612,

review denied, 185 Wash. 2d 1034 (2016). Ability to pay is an important factor in the exercise of

that discretion, although it is not the only relevant factor. Sinclair, 192 Wash. App. at 389.

       CJL was declared indigent, and no evidence has been offered to rebut the presumption of

continued indigency under RAP 15.2(f). Under these circumstances, we exercise our discretion




                                                  6
No. 47874-9-II


to deny appellate costs in the event the State requests them.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                      BJORGEN, C.J.
 We concur:



 JOHANSON, J.




 MAXA, J.




                                                  7